DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding instant claim 7, it is unclear what additional limitation is provided by the claim, as the recitation is only to an aneurysm being a target location. As long as a target lumen of the body (per claim 6) could have or be associated with an aneurysm, such limitation is believed to be met.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garibaldi (US 2009/0105579) in view of Ueda et al (5,681,860).

Regarding claims 1-4, Garibaldi discloses and teaches an intraluminal sensing system including a sensing device, flexible, elongated member sized to insert into a lumen of the body including a proximal and distal portion (Fig 1, 120), sensing element disposed at the distal portion of the flexible member, configured to obtain intraluminal data associated with the lumen (612, 0025), a ferrous element disposed at the distal portion of the flexible member (126), an electromagnetic field device which is configured to produce an EM field external and around the anatomy of the patient (element 146, which guides ferrous element 126), and a control device configured to direct movement of the flexible elongated member within the body lumen by controlling the EM field (Fig 1b, 0019, 146). Garibaldi discloses all that is listed above, but fails to disclose and teach the encircling of the anatomy with the EM field generator(s), though 0028 discloses directly the control and navigation with EM field sources.
Attention is hereby directed to the teaching reference to Ueda et al which expressly discloses the control of the EM field for guidance and driving of the sensor element along with multiple EM field elements which “encircle” the anatomy of the patient (Fig 7-8b, 29, Col 19 Line 47-Col 20 Line 41). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the navigation control system like that of Ueda et al with the system of Garibaldi to provide the recited navigation controls from 0028 of Garibaldi (see Abs, Ueda for further description of navigation control with EM field).


Garibaldi additionally discloses the use of an imaging element for the acquisition of intraluminal data, wherein the imaging element can be an IVUS transducer, and the control device being configured to move along a ‘roadmap” (plan) based on data (0025-0026, Fig 1-2 0019-0024 (mapping plan)).


Regarding claims 5-8, Garibaldi discloses the control device being configured to direct the movement of the member based on CT datasets, the processor of the control device utilizes a system to provide direction of the member toward a target position, and the intraluminal site can include blood vessels (damaged or undamaged 0022, 0005, 0019-0024). Finally, Garibaldi discloses the tracking of the flexible member with fluoroscopy data, and the EM field device being spaced external to the patient (0026 0023).

Regarding claims 11-12, the rejection applied above to claims 1, 5, and 8 apply mutatis mutandis to the listed methods including the selection of target, EM field control with intraluminal flexible device having a ferrous element, road-mapping to a target location, and fluoroscopy data application for tracking. 

Regarding claims 13-15, Garibaldi discloses the imaging of a lumen at a target position with an IVUS transducer, and moving the intraluminal device to a target position using the previously cited mapping procedure.

Regarding claim 16-18, Garibaldi discloses and teaches the use of angiogram data with IVUS data (including registering data, such as CT data, 0019-0021, 0008, 0023) in order to provide data to control the EM field with a processor (0024-0025).

Regarding newly added claims 19-21 and the amendments to claim 10, Garibaldi discloses and teaches all that is listed above, but fails to disclose or teach the controlling of EM field strength (specifically though powering the system is inherently controlling the activation of the field (abs, 0028, 0019)), nor the encircling of the patient with the EM field device(s). Regarding claim 20 reciting the negative limitation of “not using” a guidewire, Garibaldi discloses that the movement of the sensor can be performed in “guidewire-less” fashion (0028).  
Attention is hereby directed to the teaching reference to Ueda et al which expressly discloses the control of the EM field for guidance and driving of the sensor element along with multiple EM field elements which “encircle” the anatomy of the patient (Fig 7-8b, 29, Col 19 Line 47-Col 20 Line 41). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the navigation control system like that of Ueda et al with the system of Garibaldi to provide the recited navigation controls from 0028 of Garibaldi (see Abs, Ueda for further description of navigation control with EM field, as well as Fig 28 for the multi-power source disclosures to provide selective power).


Response to Arguments
Applicant’s arguments with respect to the instant claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added reference to Ueda et al is being relied upon to address all amended subject matter argued, except newly added claim 20, which is disclosed in 0028 of Garibaldi (guidewire-less navigation capabilities). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793